Case: 4:19-cV-00319 Doc. #: 1 Filed: 02/26/19 Page: 1 of 3 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

UNITED STATES OF AMERICA, )
).
Plaintiff, )

) _

v. ) Case No.
)
GLOBAL PYROTECHNIC SOLUTIONS, INC.,)
)
)
Defendant. )
COMPLAINT

COMES NOW Plaintiff, the United States of America, by and through its undersigned
counsel, Jeffrey B. Jensen, United States Attorney for the Eastem District of Missouri, and Jane
Rund, Assistant United States Attorney for said District, and for its cause of action the
Defendant, state as follows:

1. Plaintiff is the United States of America (“United States”) and this Court has
jurisdiction over the subject matter of this action by virtue of Title 28, United States Code,
Section 1345. This is a debt collection action pursuant to the Federal.Debt Collection
Improvement Act of 1996, 31 U.S.C. §3701, et seq.

2. Defendant Global Pyrotechnic Solutions, Inc. (“GPS”) resides Within the
boundaries of the Eastem Division of the Eastem Distn`ct of Missouri.

3. Defendant GPS is indebted to Plaintiff United States of America in the amount
$35,794.33, Which includes a current principal amount of $20,100.00, interest of $899.13 and

costs and administrative fees of $l4,798.20, pursuant to 31 U.S.C. §§ 3717(e), 3711 (g)(6), and

Case: 4:19-cV-00319 Doc. #: 1 Filed: 02/26/19 Page: 2 of 3 Page|D #: 2

28 U.S.C. §527. This debt arose in connection with the defendants’ May 2014 default on
$22,000.00 of citations for violations of Occupational Safety and Health Administration codes.

4. On March 3, 2014, Defendants and the U.S. Department of Labor entered into a
Stipulation and Settlement Agreement to resolve these citations approved by the Administrative
Law Judge. Attached hereto as Exhibits “1” and “2”.

5. On January 31, 2015, after GPS failed to make payments, a demand letter was
sent by the Department of Treasury Financial Management Service to Defendant GPS Attached
hereto as Exhibit “3” is the Demand Letter dated January 31, 2015.

6. Demand letters were sent again to Defendant GPS by a private collection agency
on March 9, 2015 , March 20, 2015 and November 3, 2015 in attempts to collect this debt.
Attached hereto as Exhibit “4” are the Demand Letters.

7. Attached hereto as Exhibit “5” is a Certificate of Indebtedness prepared by the U. S.
Department of the Treasury, Financial Management Service, acting on behalf of U.S.
Department of Labor, Occupational Safety and Health Administration, establishing the basis for

Defendants’ GPS’ liability of a total debt of $35,794.33.

Case: 4:19-cV-OO319 Doc. #: 1 Filed: 02/26/19 Page: 3 of 3 Page|D #: 3

WHEREFORE, the United States of America prays for judgment against the Defendant
Global Pyrotechnic Solutions, lnc. in the sum of $20,100.00 principal, with interest of $899.13,
and administrative fees of $14,798.20, for a total of 335,794.33, and for such other and further
relief as the Court may deem proper.
Respectfully submitted,

JEFFREY B. JENSEN
United States Attorney

M-L
]ANE RUND #47298 MO

Assistant United States Attorney

111 South Tenth Street, Room 20.333
St. Louis, MO 63102

(314) 539-7636

(314) 539-2287 fax

Ernail: jane.rund@usdof.gov

Case: 4:19-cV-OO319 Doc. #: 1-1 Filed: 02/26/19 Page: 1 of 10 Page|D #: 4

  

Government
Exhibit

l

______-

UNITED STATES OF AMBRICA
OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION

-_________-___»-¢~¢__.____________._____

SECRETARY OF LABOR,

UNITED STATES DEPARTMENT GF LABOR,
Complainant, OSHRC DOCKET
NO. 12-2162

v.
GLOBAL PYROTECHNIC SOLUTIONS, INC.,

Respondent.

STIPULATION AND SETTLEMENT AGREEMENT

The Secretary of Labor, United States Department
of Labor, hereinafter referred to as the "Secretary,"
and Global Pyrotechnic Soiutions, Inc., hereinafter
referred to as "Respondent," by and through its
attorney of reoord, Julie O'Keefe, Esquire, and the law
firm of Armstronq Teesdale LLP, stipulate end agree as

follows:

l. (a) Based on a reevaluation of the evidence
and a reconsideration of the statutory factors on which
the proposed penalties are determined, including
Respondent‘s presentation of financial documentation
and verification that Respondent's Department of
Defense contract has not been re-newed, the Secretary

hereby amends Citation number l as follows:

4 AAVOGO 3BVW

Case: 4:19-cv-OO319 Doc. #: 1-1 Filed: 02/26/19 Page: 2 of 10 Page|D #: 5

 

Item

Proposed
Penalties

Amended
Penalties

Other Amendments
(*oTs = oTHER THAN
SERIOUS)

 

$3500

$0

vacate. Respondent agrees
to install vapor
accumulation monitors &
air exchange vents on the
sides of the building in
order to facilitate
natural ventilation

 

$3500

$O

Vacate. Same abatement as
set forth in Item 1

 

$4900

$0

Vacate

 

4a

$4900

$500

Amend to OTS*

 

4b

Grouped

Grouped

Amend to OTS

 

$4900

$1700

No other changes

 

6a

$4900

$3000

Amend cited standard to
§1910.119[e)(3) and
reference AVD as Instance
A. Move items 6b thru 69
into item 5a as separate
instances and designate
Item 6a as Item 6

 

5b

Grouped

N/A

Delete reference to cited
standard. Move amended AVD
to Item 6a as Instance B
and delete all reference
to Item 6b

 

60

Grouped

N/A

Delete reference to cited
standard. Move amended AVD
to Item 6a as Instance C
and delete all reference
to Item 6c

 

Gd

Grouped

N/A

Delete reference to cited
standard. Move amended AVD
to Item 6a as Instance D
and delete all reference
to Item Sd

 

6e

 

 

Grouped

 

N/A

 

Delete reference to cited
standard. Hove amended AVD

 

 

Case: 4:19-cV-00319 Doc. #: 1-1 Filed: 02/26/19 Page: 3 of 10 Page|D #: 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to Item 6a as Instance E
and delete all reference
to Item 6a
Delete reference to cited
§§ standard. Hove amended AVD
Grouped N/A to Item 6a as Instance F
and delete all reference
to Item 6f
Delete reference to cited
standard. Nove amended AVD
Gg Grouped N/A to Item 6a as Instance G
and delete all reference
to Item 6g
7 $4900 $0 vacate Item
Vacate Item. Respondent
shall purchase a radio
8 $4900 $0 communications system
utilizing lower
frequencies
9 $4900 $1700 No other changes
10 $4900 $1700 Amend to OTS
ll $4900 $300 Amend to OTS
12 $4900 $300 Amend to OTS
13 $4900 $0 Vacate Item
14 $4900 $1700 No other changes
15 sasoo $1"100 we other changes
16 $4900 $0 Vacate Item
17 $4900 $300 Amend to OTS
18a $4900 $300 Amend to OTS
18b Grcuped N/A Vacate Item
19 $4900 $0 Vacate Item
Amend reference in AVD by
20 $4900 $2000 deleting “100%”
21 $4900 $1700 No other changes
22a $3500 $1700 No other changes
22b Grouped Grouped No other changes
23 $4900 $0 Vacate Item
24a $3500 $1700 No other changes

 

 

 

 

 

 

 

Case: 4:19-cV-00319 Doc. #: 1-1 Filed: 02/26/19 Page: 4 of 10 Page|D #: 7

 

24b Grouped Grouped No other changes
25 $4900 $1700 No other changes

 

 

 

 

 

 

 

Based on a reevaluation of the evidence and a
reconsideration of the statutory factors on which the
proposed penalties are determined, including
Respondent's presentation of financial documentation
and verification that Respondent’s Department of
Defense contract has not been re-newed, the Secretary

hereby amends Citation number 2 as follows:

 

 

Proposed Amended
Item Penalties Penalties Other Amendments
l 50 N/A Vacate item

 

vacate Item; Employees
shall be retrained to not

 

2 so N/A leave vehicles running
when parked
3 $O N/A Vacate item

 

Vacate item; materials new
to the process and
replacement spare parts

 

 

 

 

 

 

 

4 so N/A shall be subjected to a
“test run” to assure
compatibility
5 $0 $0 Vacate Item
6 $ $0 No other changes

 

The Citations and notifications of proposed penalties

are deemed amended accordingly.
2. Respondent hereby withdraws its notice of
contest to the citations and the proposed penalties, as

amended herein. In support of its withdrawal,

4

Case: 4:19-cV-00319 Doc. #: 1-1 Filed: 02/26/19 Page: 5 of 10 Page|D #: 8

Respondent states:

(a) That the abatement of all items of
Citation numbers 1 and 2, as amended herein, have been
or will be accomplished and agrees that the final
abatement date for said items, as amended, shall be
sixty (60) days from the date that the Administrative
Law Judge signs an Order approving this Stipulation and
Settlement Agreement. Respondent will comply with all
applicable abatement verification provisions of 29
C.F.R. § 1903.19, including but not limited to, all
certification, documentation, and posting requirements.
Abatement certification shall be accomplished within 10
calendar days after the abatement date by mailing a
letter to william McDonald, Area Director, St. Louis
Area Office of the Occupational Safety and Health
Administration, 1222 Spruce Street, Room 9.104, St.
Louis, Missouri 63103, stating that abatement has been
completed, the date and method of abatement, and that
affected employees and their representatives have been
informed of the abatement. Any required abatement
documentation shall be submitted along with the
abatement certification;

(b) That affected employees are not
represented by an authorized employee representative,
and, therefore, a copy of this Stipulation and

Settlement Agreement will be posted at Respondent's
5

Case: 4:19-cV-00319 Doc. #: 1-1 Filed: 02/26/19 Page: 6 of 10 Page|D #: 9

l

Workplace on r`/\Q(O£`L'L 2913, at Wé
BZQIQ et b elects board
[ EASE INSBRT LDCATIQH HHERE! AGREEMBNT I.S TO BE PCSTED]

where it may be viewed by its employees. The Agreement

 

will remain posted until it becomes a final order of
the Commission;

(c) (c) That it will tender payment of the
total amended penalty of $22,000.00 to the Secretary's
representative at the St. Louis Area Office of the
Occupational Safety and Health Administration, 1222
Spruce Street, Room 9.104, St. Louis, Missouri 63103,
as follows: Respondent shall deliver to the
Secretary’s representative twenty-three (23)
consecutive monthly payments of $950.00 and one ¢l)
final payment of $150.00. The first payment shall be
due on the first day of the month which occurs at least
sixty (60) days following the issuance of an Order by
the Administrative Law Judge approving this Stipulation
and Settlement Agreement. Thereafter, each succeeding
payment shall be due on the first day of each month
thereafter until such time as the total reduced penalty
of $22,000.00 is paid in full.

Nothing contained herein shall prohibit Respondent
from making some or all of the payments due prior to
their actual due date(s). Failure to make any payment

when due will, upon the discretion of the St. Louis,

6

Case: 4:19-cV-00319 Doc. #: 1-1 Filed: 02/26/19 Page: 7 of 10 Page|D #: 10

Missouri OSHA Area Director, and upon the delivery of
written demand to Respondent, cause the remaining
balance to become immediately due and payable. The
parties agree that any unpaid balance under this
agreement is a debt owing to the United States and is
subject to the Debt Collection Act of 1982 (Public Law
97-365) and the Debt Collection Improvement Act of
1996, 31 U.S.C. §§ 3701-3719.

3. Nothing in the Agreement shall affect the
entry of the Final Order in this case or the
utilization and introduction of the Final Order in
pending or subsequent proceedings under the Act for any
purpose. Respondent represents that its agreement to
take any of the proposed actions set forth herein, its
payment of any proposed penalty, its execution of this
Stipulation of Settlement, and any pleadings filed by
either party in this action shall not be deemed to be
admissions by Respondent cf any fault or liability or
that Respondent caused or contributed to the injury,
illness or death of any person or damage to any
property in any claim or proceeding which now exists or
may arise by any person, agency, or entity.

The parties are entering into this Agreement
without any prejudice to or waiver of their rights to
raise any defense or argument in any future or pending

proceedings under the Act. The parties retain the
7

Case: 4:19-cV-00319 Doc. #: 1-1 Filed: 02/26/19 Page: 8 of 10 Page|D #: 11

right to assert in any pending or subsequent
proceedings that any conditions identical or similar to
those alleged in this matter do or do not violate the
Occupational Safety and Health Act or any standard
promulgated thereunder.

4. The Secretary and Respondent agree that based
on the foregoing representations of Respondent, an
order may be entered of record showing that Respondent
has withdrawn its notice of contest and entering the
citations and notifications of proposed penalties, as
amended herein, as a final order of the Commission.

5. Further, each party hereby agrees to bear its
own fees and other expenses incurred by such party in
connection with any stage of this proceeding, including
but not limited to, attorney's fees, costs, and other
expenses which may be available under the Equal Access to

Justice Act (5 U.S.C. § 504), as amended.

Case: 4:19-cV-00319 Doc. #: 1-1 Filed: 02/26/19 Page: 9 of 10 Page|D #: 12

xi

Dated this Srd day of hagach , 2014.

Global Pyrotechnic

Solutions,

B,,J@

Inc.,

 

Julie O'Keefe, Esquire

Armstrong Teasdale LLP
7700 Forsyth Blvd.,

Suite 1800

St. Louis. MO 63105

(314) 621-5070

(314) 621-5065 (fax)

Attorneys for Respondent
Global Pyrotechnic

Solutions,

Inc.

M. Patricia Smith
Solicitor of Labor

Chris Z. Heri
Regional Solicitor

H. Alice Jacks
Associate Regional Solicitor

Ev rt H. Van ijk
Attorney

Two Fershing Square Bldg.
2300 Main Street Suite 1020
Kansas City, MO 64108

(816) 285~7281

(815) 285-7287 (fax)

Attorneys for
Secretary of Labor,
U.S. Department of Labor

Case: 4:19-cV-00319 Doc. #: 1-1 Filed: 02/26/19 Page: 10 of 10 Page|D #: 13

NOTICE 'l‘O EMPLOYEES OR EMPLOYEE REPRESENTATIVE

The attached Stipulation and Settlement Agreement has
been entered into by the parties hereto, and is being
submitted to the Occupational Safety and Health Review
Commission for entry as a final order. If you have any
comments on the Stipulation and Settlement Agreement, you
may submit them within ten days of service or posting of
the stipulation to:

Judge Sharon D. Calhoun

Occupational Safety and Health
Review Commission

1924 Building - Room 2R90

100 Alabama Street, S.W.

Atlanta, Georgia 30303-3104

A copy of such comments should also be sent to:

H. Alice Jacks

Associate Regional Solicitor
U.S. Department of Labor

Two Pershing Square Building
2300 Main Street Suite 1020

Kansas City, Missouri 64108

Served and/or posted this Li day of!`4“?(f£;> ,

2014.

Case: 4:19-cv-00319 Doc. #: 1-2 Filed: 02/26/19 Page: 1 of 2 Page|D #: Govem:ltem
Exhi l

,QF

 

United States of Amcrica
OCCUPATIONAL SAFETY AND HEALTH REVIEW COM.`MISSION
1924 Building - R.oon] ?.RSO, 100 Alabama Su~eet, S.W.
Atlanta, Georgia 30303-3104

 

 

Sec§:eary of Labor,
Complaina.nt.
;V- OSHRC Doolcet No. 12-2162

Glol§ia] Pyrotschn_ic Solutions, lnc.,

j Respondent.

 

 

Order Approving Stlpularioo and Settlement Agreement

' Rcspondent, by letter dated Sepcember 7, 2012, contested a serious and other citation
issues to it on Septcmbcr 4, 2012.

5 On March 3, 2014, the fully executed Stipulation and Settlement Agreemenc was received
from ills parties which resolve the issues pending before the Conm1ission. The stipulation and
settlor cnt agreement having been consideredl it is ORDER.ED:

l. The terms of the stipulation and settlement are approved and incorporated herein as
part of this ordcr;

2. The citations and proposed penalties issued to respondent on Scpte'mber 4, 2012, are
5 amended, reclassified regrouped and vacated in accordance with the terms of the
' stipulation and settlement agreement and an amended penalty in the amount of
$22,000.00 is assessod; and

3. Ths Respondcnt withdraws its notice of contest pursuant to the terms of stipulation
and settlement agreement

30 ORDERED.
"_fIJ/..'.¢' {-- j‘ fA-M¢.h~_»/
Date:- March 3, 2014 Judge Sharon D. Calhoun

1924 Building, Suite 2R90

lOO Alaborna Sircct, S.W.

Atlama, Georgia 30303~3104

Phonc: (404) 562-1640 Far: (404) 562-1650

 

g,g=.~.sed ¢EE,_SBEIB;S=@_L aassrs)_srs susan so less sn=woJ_-l saw broa-so-saw

:/s = assn tea).seaetate = vi aesste)_sts

Case: 4:19-cV-00319 Doc. #: 1-2 Filed: 02/26/19 Page: 2 of 2 Page|D #: 15

Secrezary of Labor v. Global Pyrotechnic Solutions, Inc.,
Dock tNo.: 12-2162

Ceg§ wage of Scrv§ce ‘ _' '

. . I hereby certify that a copy of the Notice of Order and Report with accompanying Order
Apprc ving Stipulation and Settlement Agreement in this case was mailed to the parties listed
below by first class mail on March 3, 2014.

 

 
   
  
  
 

_ . Vam Wijk, Esquire
' of the Solicitor

== ing Square BIdg,.
2300 z ' - Sn~eet Suite 1020
Kansz city, Mo 54108

' Employer:
Ju]ie ¢’Keefe, Esquire
Arms- -ng Teasdale, LLP

's, MO 63105

Elimbeth M. Carver, Legal Assistant
Occupational Sat'ety &, Health Review Commission
100 Alabama Street, SW., Rcom 2R90

1924 Building

Atlanta, OA 30303-3104

.Phone: 404-562-|640

Fax: 404-562-1650

 

dinde :iD .LcEiC| Sl'l='-"°~‘_~i SS=bT blBE-BB~HHN

Case: 4:19-cv-00319 Doc. #: 1-3 Filed: 02/26/19 Page: 1 of 1 Page|D #:

DEPARTMENT OF THE TR_EASURY
F[NANCIAL MANAGEMENT SERVICE
P. O. BOX 830794

BIRMINGHAM, AL 35283-0794

§
§
§
§

 

January3l,2015

c/o SUSAN HARV'EY Business Contact
10476 SUNSET DRIVE
DI'I`TMER, MO 63023

§ GLOBAL PYROTECHNIC SoLUrIoNs INC.
l.’

chDebt Casc Identification: 2015024556A
Agency cht Identification: 279653A439021

Your unpaid delinquent debt owed to the Department of Labor, Occupational Sai`cty and Health Admin, OSHA, has been
referred to the U.S. Department of the Treasury for collection According to thc records of the Department of Labor, you
owe $21,080.16.

Collection action will continue unless you make payment, within ten (l 0) days from the datc of this letter, in the amount
of $26,982.60, which includes all applicable fees, interest, and penaltics, as of today.

If you Wish to avoid further collection action and additional chargcs, you must immediately pay your debt. Your check
or money order should be made payable to the U.S. Treasury-FMS. To ensure proper credit to your account, please
include the FedDebt Case Identii'ication Number 201 5024556A in thc memo section of your payment Please note that
we accept credit card payments via Mastchard, Visa, Discover, or Amcrican Express. Please send your payment With
the attached PAYMENT COUPON to: U.S. Department of the Treasury - FMS

cht Management Serviccs

Post Ofi'lce Box 979101

St. Louis1 MO 63197-9000

You may also make an electronic payment via pay.gov:
(https://www.pay.gov/paygov/fonns/fonnlnstance.html?agencyFonnId:l 653 1440).

Correspondence should be mailed to: U.S. Department of the Treasury
Debt Managemcnt Services
Post Ofiice Box 830794
Birmingham, AL 35283-0794

If you arc unable to pay your debt in full, please contact a Customcr Servicc Representative toll free at (888) 826-3127,
or the Te|ecommunications Device for the Deaf (TDD) at (866) 896-2947.

U. S. Department of the Treasury

cht Managcment Services

DSBDL_OOS_ fdvl Dctach Hcrc 00000027292015024556A DL_0039278005 108
PAYMENT COUPON

FedDebt Casc Idcntii`lcation Nurnbcr: 2015024556A
Amount Due: S26,982.60
Amount Encloscd:

GLOBAL PYROTECHN[C SOLUTIONS INC.
c/o SUSAN HARVEY Business Contact

Government
Exhihit

_‘?)j

 

 

10476 SUNSET DRIVE
DITTMER, MO 63023

 

METHOD OF PAYMENT (checl< one):
Mnke check/money order payable for U.S. Department of Treasury - FMS
Personal/Company Checl< g Money Order C]Bank Check
Visa DMasterCard Discover [JAmerican Express

Credit Card Accourit Numbcr:

 

Remit to:

U.S. Department of the Treasury -- FMS
Debt Management Services . . _
POS[ Omce Box 979101 Authorized Slgnaturc.

Expiration Datc: Authorized Amount:

 

 

St. Louis, MO 63197-9000

979101 20150245553\ 0002593260 3

Case: 4:19-cv-00319 Doc. #: 1-4 Filed: 02/26/19 Page: 1 of 4 PagelD #:

 

 

` a Governn_\ent
t § Exhihlt
\,/( CALL: (866)895-4766 § L\
CBE ) ` oRlelNAL cREanoR: Department or tabor § -__'__*
group Debt identification Number: 2015024556A

Principa| Balance: $20,100.00
Corporate Address: 1309 Technology Pkwy, Cedar Fa|lsl |A 50613 |nterest: $172_78
Hours of Operatlon. 9.0(} a.m.- 5.00 p.m. CT Monday-Fnday Pena“y: $936'16

Fees: $5,951.3‘1

Current Debt Balance: $27,160.25

 

 

 

Dear GLOBAL PYROTECHN|C SOLUT|ONS: 03!09.'15

`l'his letter serves as oflicial notice that your past due account has been referred to The CBE Group, lnc. (CBE). CBE is a private collection
agency that has been contracted with by the U. S. Department of the Treasuryl Bureau of the Fisca| Service to collect your outstanding balance
in accordance with the Debt Co|iection improvement Act of 1996.

Due to your failure to honor this obligationl the entire balance of your account is due. Pursuant to the policy of the creditor:

- Your account may have been reported to the credit bureaus, which could be detrimental when attempting to obtain credit in the
future.

- Depending on your creditor agency, the Department of the Treasury may be authorized to offset future eligible government
payments such as income tax refunds, government contract funding, social security pension and other financial assistance
provided by the governmentl

- Shou|d you not resolve your debt, yourdebt may be reviewed for possible referral by Bureau of the Fiscal Servlce to the U.S.
Department of Justice for legal action.

As of the date ot this letterl you owe $27,160.25. Because of interest and other charges assessed by your creditor that may vary from day to day,
the amount due on the day you pay may be greater. Thusl if you pay the total amount due shown above. an adjustment may be necessary after
the U.S. Department of the Treasury receives your check, in which event we will inionn you.

Please pay the total amount due of $27,160.25 . To ensure proper credit. pieese note your debt identification number, name and address on your
check and mall it with the bottom portion of this letter in the enclosed envelope lf you are tinancia|ly unable to pay the full balance at this timel
please cali us to discuss payment options We can be reached at (866)895-4766 or by emai| at FDRcustomerservice@cbegroup.com.

This is an attempt to collect a deht; any information obtained will be used for that purpose
This communication is from a debt collector.

Please call our office with any change in your name, address or phone number.
i§OCDCBEGiUOTOZ
PtEAsE benton mo names wer EthosEn awaan

lF FAY|NG BY CRED|T CARD, F|Li_ OUT EELOW
CARD NUMBER EXP DATE CHECK CARD US|NG FUR PAYMENT

Po cox 2040 seems mg UD D-

WATERLOO, |A 50704-2040

 

 

 

 

 

 

 

 

 

 

 

 

ACCOU|'€T il: UATEZ ‘m- , »
ceases senvlce asouesreo 2015024556A 03,09,15 l:i iy) least-dir

PLEASE PAY TH|S AMOUNT'. AMOUNT

$21,160.15 ENCLOSED:

Do net send cash 03.'09|'15

Note your debt identification number on your check CA|_|__» (865)395_4755

Make checks payable to US Department ot the treasury CS Number. 10_000703786
Retum this portion with your payment '

 

 

 

0?02 540640967

i"i'"|'"i"l"'ilii""lill'l""'||li"lll|'|l'll|l"l"l"'l Fus bus cas enouP lNc_ (cel)
etoeAL PYRorEcnulc sol_unous Po sex 9191 to

lone sunset on sr. Louls, no 63197-9000

DiTTMER. |`viO 63023

ci'?ci]¢]i[:i EU].EDEL|E.EI:.A l]|I||I|E'?Ll=|JEE E

Case: 4:19-cV-00319 Doc. #: 1-4 Filed: 02/26/19 Page: 2 of 4 PagelD #: 18

`)i§
CBE
group

Corporate Address: 1309 Technology Pkwy, Cedar Falls, lA 50613
Hours of Operation: 9:00 a.m.- 5:00 p.m. CT Monday-Friday

Dear GLOBAL PYROTECHNlC SOLUTiONS:

CALL:

(ses)assarse

OR|GINAL CRED|TOR: Department of Labor

 

Princfpa| Balance:
lnterest:

Penalty:

Fees: 7 ' k

Current Debt Balance:

 

Debt identification Number: 2015024556A

$20,100.00
$172.18
$936.16
. $5,951.31
, $27,160.25

 

03/20/1 5

This letter is regarding your account with the above-referenced original creditor, which was referred to The CBE Group, lnc. by the U.S.

Department of the Treasury to collect the balance due in ful|.

To help us determine your ability to repay your debt to the U.S. Department of the Treasury, please complete the enclosed financial statement
and send it to P.O. Box 2040, Waterioo, |A 50704-2040. Completed financial statements can also be returned via fax (866) 912-1304. Please

call (866)895~4766 if you have any questions

The information will be used to evaluate your ability to pay your account lt may be disclosed to government agencies and their contractors to
employers, lenders and others to enforce this debt; to third parties in audits, research or disputes about the management of this debt; and to
parties with a right to this infonnation. These uses are explained in the Federal Register of March 2, 2007, 72 FR 9611, amending FMS System

of Records .014l published in 70 FR 34529 on June 14, 2005.

As of the date of this |etter, you owe $27,160.25. Because of interest and other charges assessed by your creditor that may vary from day to day,
the amount due on the day you pay may be greater. Thus, if you pay the total amount due shown above, an adjustment may be necessary after
the U.S. Department of the Treasury receives your check, in which event we will inform you.

This is an attempt to collect a debt; any information obtained will be used for that purpose
This communication is from a debt collector.

NOTlCE: SEE REVERSE SlDE FOR lMPORTANT iNFORMATlON.
Please call our office with any change in your name, address or phone number.

PLEASE DETACH AND RETURN WiTH ENCLOSED ENVELOPE

ii

PO BOX 2040
WATERLOO, iA 50704-2040

CHANGE SERV|CE REQUESTED

0722 549763520

GLOBAL PYROTECHNlC SOLUT|ONS
10476 SUNSET DR
DlTTMER. MO 63023

‘=i?"i]i]i|] EULSUEL|EEI=A

 

199000856100722

 

 

 

 

 

 

 

 

 

 

lF PAY| NG eY cREoiT cARo. FcLL our eELow
cN=to NuMBER ExP oATE cnch cARD usiNG FoR PA¥MENT
sroNAruRE .- n
ACC°UN'|' ¢: DATE ' , p;,,.';(_z¢.s
2015024556A canons » v .DB D‘-‘D*'='""“'~'
PLEAsE PAY nos mount mann
$27,160.25 ENCLOSED:

Do not send cash 03/20!15

Note your debt ldentitication number on your check CALL; (366)895.4766

Make checks payahteto US Department of the Treasury CS Numher 10_000703785

Retum this portion with your payment `

 

 

 

FMS DMS CBE GROUP lNC. (CG|)

PO BOX 979110

ST. LOU|S, MO 63197-9000

|I|UUE?LI=C|EE E

 

Case: 4:19-cv-00319 Doc. #: 1-4 Filed: 02/26/19 Page: 3 of 4 PagelD #: 19

2015024556A

PO Box 3023
Niagara Falls, NY 14304-7321

ll ilii|||i|lllll|l

1 1/03/2015

 

 

 

 

 

llll|il

6002 B~01-DJi-AM-00213

'1']|'|'"|'lll'lll"llllllllll"l"l'll'llil'llll'l[lllll‘l'l'l!
oLoeAi_ PvRoTecHNic soLuTioNs, iNc_

cio-susAN HARVEY iowa suNsE'i' oRi\/E '~.
oirriviEn Mo 63023 §

Continental Serv:i'ce Group, Inc.
COr/iSeri)e

A Debt Coilection Agency
200 CrossKeys Oft`ice Park
Fairport, NY 14450
866-562-3255

Re: U.S. Department of the Treasury, FMS
For: Department of Labor

Agency |D: 2015024556A

Debt |D'l 2015024556

Principa|: $20,100.00
CreditorAssessed interest $303.84

Creditor Assessed Admin Costs: $6,208.19

Creditor Assessed Penalties: $1.722.54

Total Due: $28,334.57

Rate of |nterest: 1.00%
Date of Last Pyt: Not Provided by Treasury

The U.S` Department of the Treasury, Finaneial Management Service (FMS) has referred your Department cf Labor account to
ConServe, a Private Coilection Agency for immediate coilection. You are responsible to repay this debt.

As of the date of this letter, you owe the balance shown on this letter. Because your Federal debt may require you to pay interest on the
outstanding portion of your balance, as weil as other Creditor assessed eharges, which vary from day to day, the amount required to pay
your Federai debt in full may be greater than the amount stated here. We encourage you to call prior to making a payment intended to

pay your account in full. Do Not Deiay.

Send Pa merits with Cou on To:

U.S. DE ARTMENT OF HE TREASURY
FMS DMS CON

P.O. BOX 979111

SAINT LOUIS MO 63197-9000

Send Oni Correspondence (No Payments) To:
CONSER

P.O. BOX 1528

FAIRPORT, NY 14450

Toll Free Tclephone Number: 866-562~3255

Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion thereof,
this office will assume this debt is valid. if you notify this office in writing within 30 days from receiving this notice that you dispute
the validity of this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail you
a copy of such judgment or verification If you request this office in writing within 30 days after receiving this notice this office will
provide you with the name and address of the original creditor, if different from the current creditor. cheral Law prohibits unfair

collection practices.

THIS COMMUNICATION IS FROM A DEBT COLLECTOR AND IS AN ATTEMPT TO COLLECT A DEBT.
ANY INFORMAT[ON OBTAINED WILL BE USED FOR THAT PURPOSE.

NOTlCE: SEE REVERSE SlDE FOR lMPORTANT INFORMATION

PLEASE DETACH AND RETURN BOTTOM PORTION WlTH YOUR PAYMENT

Continental Sendce Group, Ine.
a COMSeI/'i)e

A Debt Coilection Agency
200 CrossKeys Office Park
Fairport, NY 14450
866-562-3255

ConServe Acct #: 1079425

Re: U.S. Department of the Treasury, FMS
For: Department of i_abor

Agency |D: 2015024556A

Debt |D: 2015024556

Total Due: $28,334.57

Amount Enciosed: $

Mail Payment To:

llaml|lllllrl|llll|lll|l||ll"|||lill|lcllll|l|lul|l|llllsl|l|l
U.S. DEPARTMENT OF THE TREASURY

FMS DMS CON

P.O. BOX 979111

SAlNT LOUlS NlO 53197-9000

=i'?‘:ill]i EU]iE[lEi-iEEl=AE EBEE|'-l§'? D

1079425

Case: 4:19-cV-00319 Doc. #: 1-4 Filed: 02/26/19 Page: 4 ot 4 Page|D #: 20
201 5024556A der state law to notify consumers of the following rights. This list does not contain a complete list of the rights

consumers have under state and federal law.

CAL!FORNIA: As required by law, y_ou are hereby notified that a negative credit report_ reflecting on your credit record may_ be _
submitted to a credit reporting agency if yo_u fail t_o fulfill t_he terms of your credit obligations B_ut we will not_submit a negative credit
re tg[)li_‘t tlo § credit reporting agency about this credit obligation until the expiration of the time period described in the notice on the front
o is e er.

The state _Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except under
unusual circumstances, collectors may not contact ou before 8 A.M. or alter 9 P.M. They may not harass you by using threats of
violence or arrest or by using obscene language ollectors may not use false or misleading statements or call you at work if they know
or have reason to know that you may not receive personal calls at work. For the most art, collectors may n_ot ll another person, other
than your attorney _or spouse, about our_ debt. _C_ollectors may contact another person o confirm your location or enforce a judgment
For marc information about debt co lection activities, you may contact the Federal Trade Commission at l-877-FTC~HELP or

www. c.gov.

COLORADO: FOR lNFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT SEE
WWW.COLORADOATTORNEYGENERAL.GOV/CA. Our Registered '_I`rade name in the state of Colorado is Con erve NY. Our
in-state office address and telephone number is 621 Seventeenth Street, Suite 1800, Denver, Colorado 80293; (303) 302-7101.

A CONSUMER HAS THE R.IGHT TO RE UEST IN WRITING THAT A DEBT COLLECTOR OR COLLECTION AGENCY
CEASE FURTHER COMMUNICATION THE CONSUMER. A WRITTEN REQUEST TO CEASE COMMUNICATION
WILL NOT PROHIBIT THE DEBT COLLECTOR OR COLLECTION AGENCY FROM TAKING ANY OTHER ACTION
AUTHORIZED BY LAW TO COLLECT THE DEBT.

MAINE:
Our hours of operation are 8:00 am - 9:00 pin (ET) Monday through Thursday; 8:00 am - 5:00 pm (ET) on Friday.

MASSACHUSET'_I`S:

Our office address is 200 CrossKeys Office Park, Faixport, NY and our hours are 8200 am - 9:00 pm (ET) Monday through Thursday;
8:00 am - 5:00 pin (ET) on Friday.

NOTICE OF lMPORTANT RIGHTS _

You have the right to make a written o_r oral request that telephone calls regarding your debt not be made to you at your place of
employment Any such oral request will be valid for only te_n days _unless you provide written confirmation of the request postmarked or
delivered within seven days of such request. You may terminate this request by writing to the debt collector.

MINNESOTA: THIS COLLECTION AGENCY IS LICENSED BY THE MINNESOTA DEPARTMENT OF COMMERCE.
OUR REGISTERED ASSUN[ED NAME IN THE STATE OF MINNESOTA IS CONSERVE-ARM.

NORTH CAROLINA: North Carolina Permit Number: 100740
PUERTO RICO: Our collection agency is authorized to do business in Puerto Rico as Continental Service Group, Inc.
TENNESSEE: This Collection Agency is licensed by the Collection Service Board of the Department of Commerce and Insurance.

b
to a credit reporting agency if glen fail _to fi.iltill the terms of your credit obligations We will not submit a negative credit report to a
credit reporting agency about is credit obligation until the expiration of the time period described on the n'ont of this letter

WISCONSIN: This collection agency is licensed by the Division of Banking in the Wisconsin Department of Financial
Institutions, mw

UTAH: As required by Utah law, you are here notified that a negative credit report reflecting on your credit record may be submitted

 

 

 

 

ADDR:ES_S CHANGES ' To pay by credit card, check appropriate box and complete form below.
Please indicate any corrections/changes below. m D- , s » nw
Nam¢ credit card #:
Address Payment Amount: Expiration Date:
City’ State’ ZIP Cardholdel"$ Name!

 

 

Signature:

 

Case: 4:19-cV-00319 Doc. #: 1-5 Filed: 02/26/19 Page: 1 ot 1 Page|D #:

§
§
§
§
§
ga
§
a

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SER_VICE
WASHINGTON, D.C. 20227

 

ACTING ON BEHALF OF
U.S. Department of Labor, Occupational Safety & Health Administration
CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Global Pyrotechnic Solutions, Inc.
104?6 Sunset Drive
Dittmer, MO 63023

RE: Treasury Claim TRFM2015024556

l certify that the U.S. Department of Labor, Occupational Safety & Health Administration (OSHA)
records show that the debtor named above is indebted to the United States in the amount stated as
follows:

Principal: $20,100.00

Interest through 10/17/18*: $ 899.13
Penalty fee through 10/17/18*: $ 5,294.28
Admin fee: $ 10.00

DMS fees: $ 8,417.09

DOJ fees: $ 1,073.83

(pursuani to 31 u_s,C. 3717(e) and 3711(g)(6), (7); 31 C.F.R. 285.12(1) and 31 c.F.it. 901 . 1(1); and 28 u.S.C. 527, noie)

TOTAL debt owed as of 10/17/18: $35,794.33

*NOTE: Per the creditor agency, once the debt is referred to Fiscal Service and/or DOJ, interest continues
to accrue at the rate of l% per annum and penalty continues to accrue at the rate of 6% per annum.

This debt reportedly arose in connection with the numerous workplace safety violations of the
Occupational Safety and Health Act of 1970 (29 U.S.C. 650/651 et Seq.) and OSHA regulations (29
C.F.R. 1926), as noted during the March - September 2012 OSHA inspections of the debtor’s work site at
10476 Sunset Drive, Dittrner, MO 63023.

CERTIFICATION: Pursuant to 28 USC ss. 17'46, l certify under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Department of Labor, Occupational Safety &. Health Administration.

X 7{ /E,LL[L ft-»Q¢w~»§’~'r

October 17, 201 8

 

 

 

signed by. Ashieigh N. Edmonds
Ashleigh Edmonds
Financial Program Specialist
U.S. Department of the Treasury
Bureau of the Fiscal Service

Goiiernment
Exhihit

5

 

Case: 4:19-cV-00319 Doc. #: 1-6 Filed: 02/26/19 Page: 1 011 Page|D #: 22

1544 met 116/iii CIVIL COVER SHEET

The 18 44 civil cover sheet and thc information contained herein neither rc lace nor supplement the til_in and service ofpleadings or other papers as re uircd by law, _cxcept as
provided by local rules ofcourt, 'l`liis fonti, approved by the Judicial Con erence ot`the nited States in eptember 1974, is required for the usc ofthc lcrk 01 Court for the
purpose ofiniiiati'ng the civil docket shch weir ri\t‘i"rteift"trr)NSr)N Nr-.',r'rr/ir;i;r)t-‘ THIS l-i:>ia‘vi)

 

[. (B) PLAINT[FFS DEFENDANTS
UNITED STATES OF AN|ER|CA GLOBAL PYROTECHNlC SOLUT|ONS, lNC.
(b) County of Residencc ot`First Listed l’laintili` Counzy ot` Residence of First Listed Del`enduiit Jefiel`SOti
(.f‘.'.‘:(".':'t"]"trt'\! U.S. .f'!.rit'N-.i':f.i'"!"('/i.h't':'.h'} {IN U.S. PL-UNTH'-F(.'ASI:'S {)NI.Y)

NOTE: IN LAND CONDEMNAT|ON CASES, USE THE LOCATION UF
THE TRAC'I` OF LAND lNVOLVED.

(C) Afl(ll'l'lcys (I-'rrm Nr.lmr’_ Ai.l`drc.i'.s_ amf 711/edition Nlmihi’.r} AUO|T[C)’S (1_'/' Kno\i'rt'j

JANE RUND. ASS|STANT UN|TED STATES ATTORNEY
111 SOUTH 10TH STREET. ROON| 20.333, ST. LOU|S. MO 63102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I[. BASIS OF JU RlSDlCT[ON (Piuct»¢m ",\"'t`n()m»ijox ())111»? ll[. CITIZENSHIP OF PRINCIPAL PART|ES (!’1'11:1' mt ".\" iri Um' Ho.rfr)r !’t'ar`nh_`D‘
(For Di'versi'gr Ca_tes Oni)j amf ()ri'e Ha.\'jiir l)ej'riihirir)
5 1 U.S. Govemmcn| ij 3 chcml Qucstion PTF DF.I" FTF DEF
Plainn`f`f ( t 1.5'. (iuvernrm'nr No.'a }’nrry) Ct`tizen of This Slnie C! l D l liicorpomted r)r' Princi`pal P]ace lj 4 ij 4
ofBusincss ln This Statc
D 2 U.S. Govemment 13 4 Di`vcrsity Citizen ofAnoiher State l`_'| 2 CI 2 lncorporated amf Principal Placc L'.! 5 ij 5
Defendaitt (.l'urt'tm!t: ( 'i.!r`:i.'ri.rflip ifl’rrrrit.'.\' r`ir hem 1'1'1'} OfBusiiteSS ill AttDlh€r Sltlt€
Citt`zcn or Sul)jcct ot`a ij 3 ij 3 Foreign Nution ij 6 Cl 6
Forei_nn Countrv
lv. NATURE OF SU|T (P.l'uct_' mt ".'-\" in ()m.' fit).r ()ir.'y) Click here f(Jl': NHllll'C 0 `Stlil CO(.\€ Dc$CFlHllOtlS.
l CONTRACT TORTS FURFEITUREIPENALTY BANKRUPTCY OTHER STATUTES
Ci 110 Insurance |’ERSONAL lN.lU|lY I’ERSONAL INJURY Cl 625 Dmg Related Seizure |J 422 Appeal 23 USC 158 D 375 Fnlsc Cliiiins Act
ij 120 Msri:ie Cl 310 Al'rplt'tlie ij 365 Persuna] lnjury » ol`Property 21 USC 881 l:l 423 Wi|hdmwul Cl 376 Qui 'Fam (31 USC
ij 130 Millcr Act Cl 315 Ai`rpliiiie Prodtict Product Liability g 690 Otiier 28 USC 157 3729(:1))
ij 140 Ncgotiable instrument Liabi|ity iJ 367 l-lealt|i Cach l:l 400 Suite Rcapportion:ncnt
Cl 150 Rccovcry ovaerpaynient ij 320 Assault, Libcl & Phnniiacetiiical PRQ£ER! Y RI§.EETS Cl 4 l0 Antitrilst
& Eni`orceiiieni of.ludginenl Slandcr Pcrsonal lnjury ij 820 Copyriglits Cl 430 Btinks and Bnnking
C| 151 Medicarc Act Cl 3301~`cdcral Einploycrs` Proiluct Lialii`lity ij 830 Patciit Cl 450 Commerce
C| 152 Recovcry of Dei'aulted [,iability l:l 368 Asbestos |’ersonal l:l 835 Patciit - Abf)roviatcd |J 460 Dcportaticri
Student Loans 13 340 Maririi: lnjury Product Ncw Drug Applicati`oii Cl 470 Ruckctccr influenced inid
(Excludcs Vcicrans) ij 345 Marinc Prodiict Lial)ility EI 840 Trademark Corrupt Orgaiiizations
Cl 153 Reccvery of`Ovci'paymcnt L,iabi]ity PERSONAL l'ROPER'[`Y LABOR SOCT.AL SECU'RITY |J 480 COiist:iiicr Credit
Oi`Vetem.n`s Bcncfits ij 350 Motor Vcliielc Cl 370 Otlicr Fraud Cl 710 Fair Labor Slandards l:l 861 HIA (1395fi`) ij 490 Ctiblc.'Snt '1`\"
U 160 Stockholdcrs’ Suits C| 355 Motor Vcliiclc EJ 371 Tri.it]i in Lcnding Act CI 862 Black Lung {923) ij 850 Sccuritics/Coiiiiiioditi`csf
Cl 190 Otlicr Contract Prodnct l.iability [J 380 Otlicr Personal Cl 720 Labor/Managenient El 863 DIWC!DIWW (405[g)) E.\cc|iaiigc
C.l 195 Conu'act Product Linbility CI 360 Ollicr Persona| Propcrly Dzim:ige Rc1ations Cl 864 SSlD Title XV[ D 890 Olltcr Slauitory :\ctions
Cl 196 Franchisc lnjury C`,l 335 Froperty Damage Cl 740 Rziilway [.abor Act ij 865 RSI (405(g)) CI 891 Agi‘icultural Acts
ij 362 Pcrso:ia] lnjnry - l’mduct Liabiliry D 751 Farnil_y and Medieal ij 893 Environmctital Mattcrs
Mcdic_;ll Ma]pmctit:c Leave Act ij 395 Frccdoniol'lnl`omtation
l REAL PROPERTY ClVlL RIGHTS PRlSONER PET|TIONS EI 790 Otlier Labor Litigation FEDER.AL TAX SUI'I`S Act
Cl 210 Land Condemnation Cl 440 Olher Ci\'il Rig.hls ilahcas Corpus: El 791 Employec Rctircmcni Cl 870 Taxcs (U.S. Plaintil`f ij 896 Ariiiiraiion
C| 220 Forec!osure Cl 44| Vesing Cl 463 Alicn Dctaim:c income Security Act cr Dcl`endaiit) Cl 899 Administrnti\'c Proci:dure
D 230 Rent Lease & chclnienl U 442 Eniployirlcnt ij 510 Mctions to Vacate Cl 871 lRS-'i'hird Party t\cich\'icw or Appca| of
ij 240 Torts to Lnnd U 443 Plciisingj Sentcncc 26 USC 7609 Agency Dccision
ij 245 Tort Product Linbility Accommodatioiis D 530 Gcncral C| 950 Constitiitionality ol`
13 290 .»\11 Ot]ier Real Propci'iy l’J 445 .~\mcr. wi'Disnbilitics - ij 535 Dcatli Pcnalty lMMlGRATION Suite Statntcs
Employiiient Other: ij 462 Nazuralization Application
CI 446 .‘\nicr. w/Disabilitics - ij 540 Mandamus & Olher Cl 465 Oihcr lmmigration
Oihcr ij 550 Ci\'il Riglits Actions
fl 448 Educntion D 555 Prison Condih'on
Cl 560 Civil Delaince -
(`onditions ol`
Coniinci'nent
V. ORIGIN (!‘Iacn an ".\"' in())it' Hr).i' Unij
K 1 Original Cl 2 Reinoved from lj 3 ltcmandcd from Cl 4 Reinstatcd or 1'_“| 5 Tmnsfened from l:l 6 Multidistrict CI 8 Mi.iltidisirict
Procecding Stalc Court Appcllatc Court Reopened Ano[her Djsirjci Litigation - Litigation -

(.cpcc§[iy 'I`ransfcr Dircct 1"1`10
Cll€ fhc U.S. C1V11 Slt.i.l.LllC I.l¢'ldcl' Which yOtl are ming (Du nut circjuris'di'cfinrm! statutes waters n|'r`i'¢.'r.\'ig;)!
31 U.S.C_ 3717181
Briefdcscription ol`cai.ise:
Debt owed to U.S. Dept. of Labor, Occupational Safety 81 Health Administration

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN 13 cnka tr 'i‘iiis is rt CLAss AcrioN DEMAND S CHECK YES viili' if"d@mandcd in wmplaimr
COMPLAINT: UNDER RULE 231 F.R~Cv»l'. 35,794_33 JURY DEMANI); 1:1 res zone
Vll I. RELATED CASE(S) v _ _
IF ANY then lt.'.i‘.'rirt'.'tr:tt.\).' JUDGE DOCKET NUMBER

 

 

DATE GNA'[`URE Ol" A' ORNEY OF CORD
02126/2019 M

FOR OFFICE. USE ONL\'

RECElPT # AMOUN`I` APPLY[NG IFP JUDGE. MAG. JUDGE

Case: 4:19-cV-00319 Doc. #: 1-7 Filed: 02/26/19 Page: 1 011 Page|D #: 23

UN|TED STATES DlSTRICT COURT
EASTERN DISTRICT OF MlSSOURl

UNITED STATES OF
AMERICA »
Plaintiff,

V- Case Ng, 4 :19CV319

GLOBAL PYROTECHNI C
SOLUTIONS , INC . ’

Defendant,

-._z~_r\_/\._r\_/-_r\_¢~_/\_r-_¢~_r

OR[GINAL. FlLlNG FORM

THIS F`ORM MUST BE COMPLETED AND VERIFIED BY THE FlLlNG PARTY
WHEN IN!TIATING A NEW CASE.

|:| THIS SAME CAUSE, OR A SUBSTANTlALLY EQU|VALENT COMPLAINT, WAS
PREVlOUSLY FILED IN THIS COURT AS CASE NUMBER

AND ASSIGNED TO THE HONORABLE JUDGE

 

I:[ THlS CAUSE lS RELATED, BUT lS NOT SUBSTANT|ALLY EQUIVALENT TO ANY
PREV]OUSLY FILED COMPLAINT THE RELATED CASE NUMBER IS AND
THAT CASE WAS ASSIGNED TO THE HONORABLE . THIS CASE MAY,

THEREFORE, BE OPENED AS AN ORIGINAL PROCEED]NG.

NEITHER THIS SAME CAUSE, NOR A SUBSTANT[ALLY EQUIVALENT
COMPLAINT, HAS BEEN PREVlOUSLY FlLED lN THIS COURT, AND THEREFORE

MAY BE OPENED AS AN ORlGlNAL PROCE`.EDING.

The undersigned affirms that the information provided above is true and correct.

Date: 02/26/2019 %M

y Signature ofFiling Party

 

Case: 4:19-cV-00319 Doc. #: 1-8 Filed: 02/26/19 Page: 1 011 Page|D #: 24

AO 398 (Rcv. 01!09) Notice ofa ansuit and chucst to Waivc Service ot`a Suinmons

 

UNITED STATES DISTRICT COURT
for the
Eastem District of Missouri

UN|TED STATES OF AMER|CA

 

1"1'€11`1'111{1$f
v

. Civil Action No. 4:19CV319
GLOBAL PYROTECHNlC SOLUT|ONS. lNC.

 

Dejendont
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: GLOBAL PYROTECHNlC SOLUT|ONS. lNC.

 

(Nonre oft/te defendant or - ifr/te defendant is a corporation partnership or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached

This is not a summons, or an official notice from the court. lt is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

WHiV€l' Wllihll'l 30 dayS (gr've tit least 30 dnys, or at least 60 days if the defendant is outside any judicial district ofth United Statcs)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, l will file it with the court. The action will then proceed as if you had been Served
on the date the waiver is tiied, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (oi‘ 90 days if this notice is sent to you outside any judicial district of
the United States).

lt` you do not return the signed waiver within the time indicated, l will arrange to have the summons and complaint
served on you. And l will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses

1 certify that this request is being sent to you on the date below.

Date: 0212612019 O&M

Sr'gnr{dn'e oftlie attorney or unrepresented party

JANE RUND

 

Prr`nted name

111 South Tenth Street, Roorn 20.333
St. Louis, |V|O 63102

 

 

A ddress

jane.rund@usdoj.gov

 

E-mait' address

314-539-7636

 

Telephone number

Case: 4:19-cV-00319 Doc. #: 1-9 Filed: 02/26/19 Page: 1 of 1 Page|D #: 25

AO 399 (0\/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Eastem District of Missouri

UN|TED STATES OF AMERlCA

 

PIaintij`
V

GLOBAL PYROTECHNlC SOLUT|ONS, lNC.
Defendant

Civil Action No. 4:19CV319

\_/\/\/V`_/

WAIVER OF THE SERVICE OF SUMMONS

To: UN|TED STATES OF ANlERlCA
(Name of the plainth attorney or unrepresented plaintij])

 

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you,

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service.

l also understand that I, or the entity l represent, must tile and serve an answer or a motion under Rule 12 within
60 days from 02/26/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). lf l fail to do so, a defaultjudgment will be entered against me or the entity l represent

 

Date:

 

Signature of the attorney or unrepresented party

 

 

Printed name of party waiving service of summons Printed name

 

Address

 

E-mail address

 

Telephone number

 

Duty to Avoid Unnecessary Expenscs of Serving a Summons

Rule 4 of the Federal Ru|es ot`Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

lf the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of servioe.

lf you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

